Citation Nr: 1705838	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  16-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi



THE ISSUE

Entitlement to payment of a VA annual clothing allowance for 2015.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from August 1952 to August 1954 and from July 1963 to March 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 decision of the Biloxi, Mississippi Department of Veterans Affairs (VA) Medical Center (MC), which determined that the Veteran did not timely file an application for a VA annual clothing allowance for 2015.  He requested a hearing before a Veterans Law Judge in Washington, D.C.; but he canceled such hearing scheduled in  December 2016.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include loss of the left lower leg, for which he uses a prosthetic limb; when the RO awarded service connection for the above-knee amputation in a June 2011 rating decision, it determined that the disability was "static."  

2.  The Veteran has filed applications, and been approved, for one VA annual clothing allowance for the years of 2013, 2014, and 2016, on account of a left lower extremity prosthetic limb that wears out or tears clothing.  

3.  For the year of 2015, prior to filing an application for one clothing allowance in September 2015, the Veteran received a letter from VA in March 2015, advising him that if he was in a "static/recurring status" for one clothing allowance and did not intend to apply for more than one clothing allowance, he did not have to apply on an annual basis.  

4.  VA Manual guidelines state that a veteran is to be considered to have continued eligibility to the annual clothing allowance if service connection has been established for anatomical loss/loss of use of a foot, and the disability requires use of a prosthetic or orthopedic device that wears out or tears clothing.  


CONCLUSION OF LAW

Payment of a VA annual clothing allowance for 2015 is warranted.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Given the favorable decision below, further discussion of compliance with the VCAA is not necessary.  

Legal Criteria, Factual Background, and Analysis

Upon application therefore, an annual clothing allowance is payable to each veteran who has a service-connected disability (that causes clothing wear), and meets further specific criteria.  See 38 U.S.C.A. §  1162; 38 C.F.R. §  3.810.  Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements for an annual clothing allowance as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b).  

Except as provided in C.F.R. § 3.810(c)(2), the application for a clothing allowance must be filed within 1 year of the anniversary date (August 1) for which entitlement is initially established; otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing the application will include the anniversary date (August 1) and terminate on July 31 of the following year.  38 C.F.R. § .810(c)(1).  If the initial determination of service connection for the qualifying disability is made subsequent to an anniversary date for which entitlement is established, the application for clothing allowance may be filed within 1 year from the date of notification to the veteran of such determination.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(c)(2).

A June 2011 rating decision granted service connection for the Veteran's above-the-knee amputation of the left leg (among other disabilities).  It was noted on the rating codesheet that such disability was considered a "static disability."  Subsequently, the Veteran filed applications for one VA annual clothing allowance due to a left lower extremity prosthetic limb that wore out or tore clothing, and his applications (presumably received before August 1 every year) were approved for the years of 2013, 2014, and most recently, 2016.  However, his application for one VA annual clothing allowance due to a left lower extremity prosthetic limb for 2015, which was signed, and received by VA, in September 2015 (after the 1-year anniversary date of August 1, 2015) was disapproved by the Biloxi VAMC in October 2015 on the basis that it was untimely.

The Veteran argues that he did not file his 2015 clothing allowance application by August 1, 2015 because the VA informed him in a March 2015 letter that he was not required to submit a claim.  He states that he eventually filed his application in September 2015 only after being told by the Biloxi VAMC prosthetics department that he should file a claim.  A review of the March 2015 VA letter of record shows that the Veteran was notified of his eligibility to apply for the clothing allowance benefit, the eligibility criteria, and how he could file a claim.  In a note following the instructions on how to file a claim, he was informed that if he was "in a static/recurring status" in regard to one clothing allowance and did not intend to apply for more than one clothing allowance, he did not have to apply on an annual basis.  

Clearly, the Veteran did not file an application for an annual VA clothing allowance prior to August 1, 2015, and he does not dispute this fact upon which the VAMC denied his claim for a clothing allowance for 2015.  However, as the Board understands this case, the issue is not one of whether a timely application was received in 2015 but whether an application was even necessary in the first instance.  As noted, VA had specifically informed the Veteran in a March 2015 letter that he was not obliged to file annual applications for one clothing allowance if his status was "static/recurring," which the Veteran interpreted as having applied to his circumstances because he had been receiving clothing allowance benefits for the two previous years on account of his left lower extremity prosthetic limb that wore out or tore clothing.  Moreover, relative to the unchanging nature of his disability, the Veteran observed (quite wryly in his March 2016 substantive appeal) that he doubted his "leg will grow back anytime soon."  His interpretation of the notice given in the VA letter is entirely reasonable.  [Notably, in his substantive appeal statement, the Veteran related that when he asked the Biloxi VAMC prosthetics department about how he could obtain the "static/recurrent status" in order to obviate the need for annual filings of the application, he was informed that he had to be "awarded" such status and no one could explain how long it would take.]  

Notwithstanding the particular criteria in the law and regulations about filing an application for an annual clothing allowance benefit, the Board observes that VA has already found the Veteran's loss of his left leg (above the knee), which required a prosthesis, to be a "static disability" (when service connection for the disability was awarded; see June 2011 rating decision codesheet), and the VAMC paid him clothing allowance benefits for the left lower extremity prosthetic limb for the two years preceding 2015.  The Board also notes the March 2015 VA letter, advising the Veteran that he did not need to apply annually for his one clothing allowance benefit (versus an intent to apply for more than one such benefit) if his status was "static/recurring," without any attempt to explain the meaning of such status, or how to know if you do not have it, and if not, how to obtain it.  When the Veteran purportedly inquired of the prosthetics department as to such status and how he could obtain it (if he did not already have it)(and the Board finds no reason to question that he made such inquiry), he did not receive satisfactory explanation or instruction.  The governing statute does not contain language regarding application filings and time limits, but indicates that the VA Secretary must prescribe regulations to implement the payment of clothing allowance benefits.  38 U.S.C.A. § 1162.  The regulatory provisions of 38 C.F.R. § 3.810 describe the process of applying for such benefits and the time limits for doing so, but there is no reference to the circumstances whereby having a "static/recurring status," as advised in the March 2015 letter to the Veteran, would eliminate the need for an applicant to file annual applications once eligibility has been established.  Nevertheless, instructions in the VA Adjudication Procedures Manual (VA Manual) do provide guidelines for determining eligibility for and payment of clothing allowance benefits.  See M21-1, Part IX, Subpart i, Chapter 7 (updated Sept. 27, 2016).

The VA Manual provides that a system-generated notice and application is automatically sent to a veteran for cases requiring re-determination of eligibility for the annual clothing allowance.  M21-1, IX.i.7.6.a.  Evidently, the March 2015 letter in this case was the "system-generated" letter.  However, the VA Manual also specifically states that a veteran is to be considered to have continued eligibility to the annual clothing allowance if service connection has been established for anatomical loss/loss of use of a hand or foot, and the disability requires use of a prosthetic or orthopedic device that wears out or tears clothing.  M21-1, IX.i.7.1.e.  The Veteran in this case clearly falls within this provision; he used a prosthesis due to the service-connected above-the-knee amputation of his left leg, and the prosthetic device was determined (by virtue of awards of clothing allowances for 2013 and 2014) to wear out or tear clothing.  Thus, in 2015 his continued eligibility for the clothing allowance benefit should have already been considered established, with re-determination of his eligibility for the benefit unnecessary.  In other words, the filing of an application for the benefit by August 1, 2015 to re-verify his continued entitlement was pointless.  

Irrespective of the Veteran's putatively late clothing allowance application filing, the Board concludes that based on the foregoing findings to include the rating decision designation of the Veteran's anatomic above-the-knee loss of the left leg as a "static disability," the VA letter stating that an annual application is not compulsory where the Veteran's status is static/recurring, and VA Manual provisions stating that the Veteran is to be considered to have continuing eligibility for the clothing allowance, a clothing allowance for 2015 is warranted.  

This favorable decision should also stand as notice to the Biloxi VAMC Prosthetics and Sensory Aids Service that, from this date forward, the Veteran's continued eligibility for one annual clothing allowance benefit is to be presumed on account of his prosthetic limb for the left leg that wears out or tears clothing, and hence, annual filings for one clothing allowance for this static/recurring status are not required.  (Should the Veteran apply for more than one annual clothing allowance, a timely application would be required.)  


ORDER

The appeal seeking payment of an annual VA clothing allowance for 2015 is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


